Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for the examiner’s amendment was given in an email to the Examiner sent by Samuel S. Lee on March 4, 2022. The application has been amended as follows:


1. (Currently Amended) A method for linking a media consumption history to a consumer using a blockchain, the method comprising:
generating a profile of the consumer using a media ledger;
enabling the consumer to subscribe to an advertisement network to control access to the generated profile;
detecting that the consumer has performed at least one of consumptions of media and transactions;
recording the at least one of consumptions of media and transactions by the consumer as a media consumption history on a content catalog of a digital rights management (DRM);
enabling the consumer to control access to the media consumption history in the media ledger by generating cryptographic tokens from an interaction between the DRM and the media ledger and applying the cryptographic tokens to a private key of the consumer in the blockchain, such that when the consumer reveals self-determined relevant data, the consumer receives the cryptographic tokens in return, wherein the private key is associated with a digital wallet of the consumer. 



2 - 3. (Canceled)  
  
4. (Previously Presented) The method of claim 1, wherein the interaction between the DRM and the media ledger involves participation by the consumer to determine the amount of the cryptographic tokens to be received by the consumer.  

5. (Previously Presented) The method of claim 1, wherein the cryptographic tokens are entries in the media ledger.  

6. (Canceled)  

7. (Previously Presented) The method of claim 1, wherein the private key of the consumer is encrypted as a personal history stored on the media ledger.  

8. (Original) The method of claim 1, wherein the at least one of the consumptions of the media and the transactions include at least one of watching video, listening to music, and viewing advertisements.  

9. (Canceled)  


10. (Currently Amended) A non-transitory computer-readable storage medium storing a computer program to link a media consumption history to a consumer using a blockchain, the computer program comprising executable instructions that cause a computer to:
generate a profile of the consumer using a media ledger;
enable the consumer to subscribe to an advertisement network to control access to the generated profile;
detect that the consumer has performed at least one of consumptions of media and transactions;
record the at least one of consumptions of media and transactions by the consumer as the media consumption history on a content catalog of a digital rights management (DRM); 
enable the consumer to control access to the media consumption history in the media ledger by generating cryptographic tokens from an interaction between the DRM and the media ledger and applying the cryptographic tokens to a private key of the consumer in the blockchain, such that when the consumer decides to reveal only reveals self-determined relevant data, the consumer receives the cryptographic tokens in return, wherein the private key is associated with a digital wallet of the consumer. 



11. - 12. (Canceled)  
  

13. (Previously Presented) The non-transitory computer-readable storage medium of claim 10, wherein the interaction between the DRM and the media ledger involves participation by the consumer to determine the amount of the cryptographic tokens to be received by the consumer.  

14. (Previously Presented) The non-transitory computer-readable storage medium of claim 10, wherein the cryptographic tokens are entries in the media ledger.  

15. (Canceled) 
 
16. (Previously Presented) The non-transitory computer-readable storage medium of claim 10, wherein the private key of the consumer is encrypted as a personal history stored on the media ledger.  

17. (Original) The non-transitory computer-readable storage medium of claim 10, wherein the at least one of the consumptions of the media and the transactions include at least one of watching video, listening to music, and viewing advertisements.  


18. - 20. (Canceled)



Reasons for Allowance

Claims 1, 4-5, 7-8, 10, 13-14, 16-17 are allowed.

The following is a statement of reasons for the indication of allowable subject matter: Claims 1, 4-5, 7-8, 10, 13-14, 16-17 are eligible under 35 USC 101.  Under the 2019 Revised Patent Subject Matter Eligibility Guidance Step 2A, the independent claims, as a whole, integrate the judicial exception (i.e. a method of organizing human activity- commercial interaction) into a practical application, and thus the recited judicial exception is integrated into a practical application of that exception. The claimed limitations of the independent claims integrate the judicial exception into a practical application since they apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claims are more than a drafting effort designed to monopolize the judicial exception.

Therefore, the Examiner understands the claimed subject matter to thereby be patent eligible.

Kroutik (20190188411) teaches recording at least one of media consumptions and transactions by the consumer as a media consumption history on a content catalog of a digital rights management/generating cryptographic tokens from an interaction between the DRM and the media ledger. 
However, it lacks generating a profile of the consumer using a media ledger/enabling the consumer to subscribe to an advertisement network to control access to the generated profile/enabling the consumer to control access to the media consumption history in the media ledger by generating cryptographic tokens from an interaction between the DRM and the media ledger and applying the cryptographic tokens to a private key of the consumer in the blockchain, such that when the consumer decides to reveal only reveals self-determined relevant data, the consumer receives the cryptographic tokens in return, wherein the private key is associated with a digital wallet of the consumer. 
Lingappa (20150371224) teaches applying cryptographic tokens to a private key of the consumer in the blockchain, wherein the private key is associated with a digital wallet of the consumer. However, it lacks generating a profile of the consumer using a media ledger/enabling the consumer to subscribe to an advertisement network to control access to the generated profile/detecting that the consumer has performed at least one of consumptions of media and transactions/recording the at least one of consumptions of media and transactions by the consumer as the media consumption history on a content catalog of a digital rights management (DRM)/enabling the consumer to control access to the media consumption history in the media ledger by generating cryptographic tokens from an interaction between the DRM and the media ledger such that when the consumer decides to reveal only reveals self-determined relevant data, the consumer receives the cryptographic tokens in return, wherein the private key is associated with a digital wallet of the consumer. 

When taken as a whole, the claims are not rendered obvious as the available prior art does not suggest or otherwise render obvious the noted features nor does the available prior art suggest or otherwise render obvious further modification of the evidence at hand. Such modifications would require substantial reconstruction relying solely on improper hindsight bias, and thus would not be obvious.

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRU CIRNU whose telephone number is (571)272-7775.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar, can be reached on (571) 270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


3/7/2022
/ALEXANDRU CIRNU/
Primary Patent Examiner, Art Unit 3622